Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Claims 1, 8, and 15, “upon acquiring...execute authentication of the gift request;”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a system (i.e. a server), claims 8-14 are directed to a computer-readable medium, and claims 15-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A server comprising: 
a processor having hardware, wherein the processor is configured to: 
upon acquiring from a first device a gift request for electronic money and a message for a second device, execute authentication the gift request; 
execute a gifting process when the authentication is successful; and 
output gift details and the message to the second device.
(Additional element(s) emphasized in bold)
The above claim describes a process for receiving a request to deliver a gift certificate including a personalized message, authenticate the request, and issue and deliver the requested gift certificate. Therefore, claim 1 is directed to the abstract idea of issuing gift cards/certificates which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a server comprising a processor, a first device, a second device, and electronic money merely uses a computer as a tool to perform an abstract idea. The use of electronic money does no more than generally link the abstract idea to a particular field of use and the use of processors/computers as tools to implement and/or automate the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a server comprising a processor, a first device, a second device, and electronic money do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of electronic money does no more than generally link the abstract idea to a particular field of use and the use of a server and first and second devices does no more than use processors/computers as tools to implement and/or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of issuing digital gift cards/certificates. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7 further describe characteristics of data (e.g. the information included in the gift request) and the additional element of a third device does no more than continue to use processors/computers as tools to implement and/or automate the abstract idea. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of issuing gift cards/certificates holds true for claims 8-20 as well, with the additional elements of memories and processors merely using processors/computers as tools to implement the abstract idea. Therefore, claims 8-20 are also not patent eligible.
Signal per se
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable media typically covers forms of non-transitory tangible medial and transitory propagating signals per se when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed cir 2007) (transitory embodiments are not directed to statutory subject matter).
	Applicant is advised to amend the claims reciting "non-transitory computer readable media” to overcome rejection under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claims 6, 13, and 20 recite, “accept a payment request...output the gift request to a third device that executes a corresponding payment method as the gifting process.” It is unclear from where the payment request is received (e.g. the first or second device) as well as whether the gift request and payment request are two different requests. Furthermore, it is unclear how the third device executes a payment method without the payment request. This confusion is exacerbated in dependent claims 7 and 14 via the recitation of, “upon acquiring the payment request for the electronic money from the second device, authenticate the payment request; output the payment request to the third device...” Therefore, the scope of claims 6-7, 13-14, and 20 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. (US 2017/0249622 “Ortiz”).
Regarding claims 1, 8, and 15, Ortiz discloses: A server comprising: a processor having hardware, wherein the processor is configured to: 
upon acquiring from a first device a gift request for electronic money and a message for a second device, execute authentication the gift request (Fig. 1, Fig. 5a-5c, 0062-0063, 0083-0089, 0120-0121);
execute a gifting process when the authentication is successful (Fig. 5a-5c, 0122-0123);
and output gift details and the message to the second device (Fig. 5a-5c, 0149, 0156-0167).
Regarding claims 2, 9, and 16, Ortiz discloses all limitations of claims 1, 8, and 15. Ortiz further discloses: wherein: the gift request includes a deposit amount of the electronic money (Fig. 5a-5c, 0120-0122);
and the processor is configured to deposit the deposit amount into an electronic money account associated with the second device (Fig. 5a-5c, 0149-0151).
Regarding claims 3, 10, and 17, Ortiz discloses all limitations of claims 1, 8, and 15. Ortiz further discloses: wherein: the gift request includes a request for issuing a coupon ("pre-funded token") of the electronic money (Fig. 5a-5c, 0062-0063, 0085-0089, 0243);
and the processor is configured to issue the coupon in response to the request for issuing the coupon and to output the gift details including data on the coupon (Fig. 5a-5c, 0062-0063, 0149, 0156-0167).
Regarding claims 4, 11, and 18, Ortiz discloses all limitations of claims 1, 8, and 15. Ortiz further discloses: wherein: the gift request includes information that restricts use of the electronic money (0092-0107);
and the processor is configured to, upon acquiring, from the second device, a payment request for the electronic money gifted to the second device, determine whether a use of the electronic money matches the information (0092-0107, 0243-0248).
Regarding claims 5, 12, and 19, Ortiz discloses all limitations of claims 1, 8, and 15. Ortiz further discloses: upon acquiring a payment request for the electronic money from the second device, authenticate the payment request (Fig. 6a-6b, 0193-0197, 0200-0203);
execute a payment process when the authentication is successful (Fig. 6a-6b, 0202-0207);
and output a payment completion notification to the first device and the second device (Fig. 6a-6b, 0209).
Regarding claims 6, 13, and 20, Ortiz discloses all limitations of claims 1, 8, and 15. Ortiz further discloses: accept a payment request using one of a plurality of payment methods which are different from each other (Fig. 6a-6b, 0034-0035, 0193-0197, 0200-0203);
output the gift request to a third device that executes a corresponding payment method as the gifting process (Fig. 6a-6b, 0034, 0065, 0202-0207);
and upon acquiring a gift completion notification from the third device, output the gift details and the message to the second device (Fig. 6a-6b, 0034, 0065, 0209).
Regarding claims 7 and 14, Ortiz discloses all limitations of claims 6 and 13. Ortiz further discloses: upon acquiring the payment request for the electronic money from the second device, authenticate the payment request (Fig. 6a-6b, 0193-0197, 0200-0203);
output the payment request to the third device when the authentication is successful (Fig. 6a-6b, 0034, 0065, 0202-0207);
and upon acquiring a payment completion notification from the third device, output the payment completion notification to the first device and the second device (Fig. 6a-6b, 0034, 0065, 0209).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robertson (US 2005/0197919) discloses a system for issuing and purchasing electronic gift certificates comprising restrictions on what may be purchased.
Whitfield (US 2007/0157021) discloses a system for issuing, acquiring, and redeeming digital coupons and gift certificates for particular items/products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685